Citation Nr: 0739937	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  06-00 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for macular 
hole, chronic macular edema of the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel





INTRODUCTION

The veteran's active military service extended from May 1949 
to November 1952 and from January 1954 to June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his notice of disagreement, the veteran alleged that non-
VA ophthalmologists told him that the VA surgery on his left 
eye was incorrectly performed.  A claimant's statements as to 
what a doctor said are not competent evidence.  Warren v. 
Brown, 6 Vet. App. 4 (1993).  VA will try to obtain relevant 
evidence.  

In November 2004 and January 2005, the RO obtained medical 
opinions, but the RO did not ask the critical question, so 
the opinions do not provide sufficient information to resolve 
the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should ask the veteran to 
identify and complete releases for any 
care givers who may be able to provide 
evidence on his claim.  Thereafter, the 
AOJ should request records from the 
identified sources.  

2.  The AOJ should obtain an opinion of 
an ophthalmologist or eye surgeon on 
the following questions.  The claims 
folder should be made available to the 
opinion provider.  If examination, 
tests or studies are needed to respond 
to the following, they should be 
scheduled.  The clinician should 
provide a complete explanation in 
response to the following:

a.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran has a loss of visual acuity 
in his left eye due to: (a) an event 
not reasonably foreseeable; or, (b) 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing surgical treatment 
of the veteran's left eye in January 
1997?  If not, why not?  Please provide 
the rationale for the expressed 
opinion.

b.  If it is at least as likely as not 
that the veteran has a loss of visual 
acuity due to either of the above 
factors (event not reasonable 
foreseeable or fault), how much visual 
acuity was lost due to the identified 
factor(s)?  

2.  After the required opinion is 
obtained, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  The veteran and 
his representative should be afforded 
the applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



